Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
New claim 10 has been added.
Claims 1, and 6-8 have been amended.
Currently claim 1-10 pending.
Claim 3 remained objected.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 



Responses to Arguments/Remarks
Applicants’ arguments cited in at least pages 6-8 regarding the currently amended independent claims 1, and 6-8 versus the prior arts of Bellegarda in view of Gao to teach the new limitations of “The above-noted rejections are traversed. Each of independent claims 1 and 6-8 is amended to clarify features therein that applicant submits further distinguish over the applied art. Independent claim 1 now recites: “each of the hidden layers being connected with the input layer without being connected with other hidden layers……… Applicant submits at least the clarified claim features are not met by the applied art. Applicant submits the applied art does not disclose or suggest "each of the hidden layers being connected with the input layer without being connected without other hidden layers". The outstanding rejections cite Bellegarda as the primary reference and to disclose hidden layers 750. Bellegarda discloses in Figure 7 an example of the neural network for predicting a next word of a sequence. As shown in Figure 7 of Bellegarda only one hidden layer 750 is described. Bellegarda discloses that the network 700 however may include one more additional hidden layer, see [0192]. Bellegarda, however, does not disclose or suggest that any additional "hidden layers fare] connected to the input layer and without being connected with other hidden layers". Applicant submits at least the clarified claim features are not met by Bellegarda. The outstanding rejections additionally cite Gao as the secondary 
     However, the new limitations of “each of the hidden layers being connected with the input layer without being connected with other hidden layers” versus the prior arts of Bellegarda in view of Gao are moot in light of the new ground of rejection. Please refer to the action below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Bellegarda et al. (US 2018/0349349, previously 
    Regarding claim 1, Bellegarda teaches a learning device (a system in at least in para. 0178-0180 comprises a neural network model language training method including said learning device) comprising: 
one or more processors configured to input, to an input layer of a neural network including hidden layers defined for respective first arrangement patterns indicating arrangement of one or more words (at least further in para. 0192-0194 further teaches the prediction network 700 comprising further at least said 
one or more processors configured to input, to an input layer 710 of the neural network including hidden layers 750 defined for respective first arrangement patterns indicating at least connected contiguous words of said  arrangement of one or more said words as noted further in at least para. 0188), and 
an output layer connected with some of hidden layers, one or more first morphemes conforming to any of first arrangement patterns, among morphemes included in a document (output layer 760 connected with some of hidden layers, an arrangement is further implied in at least para. 0193 including at least the sequence of words comprising said suffixes and prefixes indicating the one or more first morphemes as implied further in para. 0188 conforming to any of first arrangement patterns, among morphemes included in a document), 
(emphasis added) “learn the neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns”, where the weights value when inputted as would be appreciated by one skill in the art to learn the network so as to obviously minimize said difference in dimension between said one or more second morphemes conforming to any of said connections or arrangement patterns);
output morphemes from the neural network for the input first morphemes (para. 0194 and 0210 output context data including at least sequence of prefixes, suffixes comprising said output morphemes from the neural network for the input first morphemes); and 
output an embedding vector of the first morphemes that is obtained based on a weight of the learned neural network (para. 0193 and 0198 further teaches connections weights of at least said implied morphemes and output further in at least para. 0195 an encoded or embedding vector of the first suffixes, suffixes 
    Bellegarda teaches the claimed invention except for specifically cite learn the neural network to minimize said difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document, and each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      Gao teaches in at least para. 0051 calculating a similarity and weighting matrix and further employs a backpropagation scheme as also illustrated by Applicant’s s disclosure so as to adjust at least a weight value of at least para. 0051 to obviously learn the neural network to minimize said difference between one or more second morphemes conforming to any of obvious surrounding or contiguous word arrangement patterns indicating said obvious arrangement of one or more words, among morphemes included in the document. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao to include wherein said learn the neural network to minimize said difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document, as discussed above, 
     Bellegarda in view of Gao teaches the hidden layers connections to the input layers specifically in Fig. 7 of Bellegarda which is synonymous with Fig. 6 of Applicant’s disclosure where Bellegarda teaches in para. 0192 the applications of each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      O’Connor teaches in at least Fig. 5B and Col. 26, lines 13-20, and further lines 21-25 of Col. 24 the employing of a weight matrix in a learning neural network platform for associating individual connections of hidden layers to the input layer, said individual connections of each of said individual hidden layers being connected as understood in the art with the input layer obviously in a case without being connected with said other hidden layers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao, and further in view of O’Connor to include wherein said each of the hidden layers being connected with the input layer without being connected with other hidden layers, as discussed above, as one skill in the art would further appreciate that Bellegarda in view of Gao, and further in view of O’Connor are in the same field of endeavor of employing each a weight matrix for associating or coordinating the connections of at least the hidden layers to the input layers, one skill in the art would appreciate a case where it would have been understoodly to be within the general skill of a worker in the art to select a known arrangement or connection pattern on the basis of its suitability for the intended use as a matter of obvious design choice, as said discovering optimum 

     Regarding claim 2 (according to claim 1), Bellegarda is silent regarding wherein the one or more processors change the weight of the network depending on a positional relationship between the first morphemes and the second morphemes.  
    Gao further teaches in at least para. 0049 and 0051 adjusting the weighting matrix values so as to change the weight of the network depending on a connection relationship of at least para. 0049 indicating obviously a positional relationship 



     Regarding claim 6, Bellegarda teaches a learning method (a system in at least in para. 0178-0180 comprises a neural network model language training device including said learning method) comprising: 
 inputting, to an input layer of a neural network including hidden layers defined for respective first arrangement patterns indicating arrangement of one or more words (at least further in para. 0192-0194 further teaches the prediction network 700 comprising further at least said 
one or more processors configured to input, to an input layer 710 of the neural network including hidden layers 750 defined for respective first arrangement patterns indicating at least connected contiguous words of said  arrangement of one or more said words as noted further in at least para. 0188), and 

learning the neural network by calculating a weighting matrix between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document (the system is further learned in at least para. 0198-0199, and 0201 by a calculated weight matrix, using at least a softmax function of para. 0201 which as cited in Applicant’s disclosure (emphasis added) “learn the neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns”, where the weights value when inputted as would be appreciated by one skill in the art to learn the network so as to obviously minimize said difference in dimension between said one or more second morphemes conforming to any of said connections or arrangement patterns);
and output morphemes from the neural network for the input first morphemes (para. 0194 and 0210 output context data including at least sequence of prefixes, 
and outputting an embedding vector of the first morphemes that is obtained based on a weight of rho learned neural network (para. 0193 and 0198 further teaches connections weights of at least said implied morphemes and output further in at least para. 0195 an encoded or embedding vector of the first suffixes, suffixes comprising the morphemes that is obtained based on a weight of the learned neural network).
    Bellegarda teaches the claimed invention except for specifically cite learning said neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document 
and each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      Gao teaches in at least para. 0051 calculating a similarity and weighting matrix and further employs a backpropagation scheme as also illustrated by Applicant’s s disclosure so as to adjust at least a weight value of at least para. 0051 to obviously learn the neural network to minimize said difference between one or more second morphemes conforming to any of obvious surrounding or contiguous word arrangement patterns indicating said obvious arrangement of one or more words, 
     Bellegarda in view of Gao further teaches the hidden layers connections to the input layers specifically in Fig. 7 of Bellegarda which is synonymous with Fig. 6 of Applicant’s disclosure where Bellegarda teaches in para. 0192 the applications of multiple hidden layers connected to the input layers. However, Bellegarda in view of Gao are silent regarding specifically said each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      O’Connor teaches in at least Fig. 5B and Col. 26, lines 13-20, and further lines 21-25 of Col. 24 the employing of a weight matrix in a learning neural network platform for associating individual connections of hidden layers to the input layer, said individual connections of each of said individual hidden layers being connected as understood in the art with the input layer obviously in a case without being connected with said other hidden layers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao, and further in view of O’Connor to include wherein said each of the hidden layers being connected with the input layer without being connected with other hidden layers, as discussed above, as one skill in the art would further appreciate that Bellegarda in view of Gao, and further in 


inputting, to an input layer of a neural network including hidden layers defined for respective first arrangement patterns indicating arrangement of one or more words (at least further in para. 0192-0194 further teaches the prediction network 700 comprising further at least said 
one or more processors configured to input, to an input layer 710 of the neural network including hidden layers 750 defined for respective first arrangement patterns indicating at least connected contiguous words of said  arrangement of one or more said words as noted further in at least para. 0188), and 
output layers connected with some of hidden layers, one or more first morphemes conforming to any of first arrangement patterns, among morphemes included in a document (output layer 760 connected with some of hidden layers, an arrangement is further implied in at least para. 0193 including at least the sequence of words comprising said suffixes and prefixes indicating the one or more first morphemes as implied further in para. 0188 conforming to any of first arrangement patterns, among morphemes included in a document), 
(emphasis added) “learn the neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns”, where the weights value when inputted as would be appreciated by one skill in the art to learn the network so as to obviously minimize said difference in dimension between said one or more second morphemes conforming to any of said connections or arrangement patterns);
and output morphemes from the neural network for the input first morphemes (para. 0194 and 0210 output context data including at least sequence of prefixes, suffixes comprising said output morphemes from the neural network for the input first morphemes); and 
and outputting an embedding vector of the first morphemes that is obtained based on a weight of rho learned neural network (para. 0193 and 0198 further teaches connections weights of at least said implied morphemes and output further in at least para. 0195 an encoded or embedding vector of the first suffixes, suffixes 
    Bellegarda teaches the claimed invention except for specifically cite learning said neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document 
and each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      Gao teaches in at least para. 0051 calculating a similarity and weighting matrix and further employs a backpropagation scheme as also illustrated by Applicant’s s disclosure so as to adjust at least a weight value of at least para. 0051 to obviously learn the neural network to minimize said difference between one or more second morphemes conforming to any of obvious surrounding or contiguous word arrangement patterns indicating said obvious arrangement of one or more words, among morphemes included in the document. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao to include wherein said learn the neural network to minimize said difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document, as discussed above, 
     Bellegarda in view of Gao further teaches the hidden layers connections to the input layers specifically in Fig. 7 of Bellegarda which is synonymous with Fig. 6 of Applicant’s disclosure where Bellegarda teaches in para. 0192 the applications each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      O’Connor teaches in at least Fig. 5B and Col. 26, lines 13-20, and further lines 21-25 of Col. 24 the employing of a weight matrix in a learning neural network platform for associating individual connections of hidden layers to the input layer, said individual connections of each of said individual hidden layers being connected as understood in the art with the input layer obviously in a case without being connected with said other hidden layers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao, and further in view of O’Connor to include wherein said each of the hidden layers being connected with the input layer without being connected with other hidden layers, as discussed above, as one skill in the art would further appreciate that Bellegarda in view of Gao, and further in view of O’Connor are in the same field of endeavor of employing each a weight matrix for associating or coordinating the connections of at least the hidden layers to the input layers, one skill in the art would appreciate a case where it would have been understoodly to be within the general skill of a worker in the art to select a known arrangement or connection pattern on the basis of its suitability for the intended use as a matter of obvious design choice, as said discovering optimum 

     Regarding claim 8, Bellegarda teaches in at least Fig. 1A an information processing system comprising: one or more processors configured to input, to an input layer of a neural network including hidden layers defined for respective first arrangement patterns indicating arrangement of one or more words (the processors of at least para. 0007 further causes in at least para. 0192-0194 the prediction network 700 to input, to an input layer 710 of the neural network including hidden 
an output layer connected with some of hidden layers, one or more first morphemes conforming to any of first arrangement patterns, among morphemes included in a document (output layer 760 connected with some of hidden layers, an arrangement is further implied in at least para. 0193 including at least the sequence of words comprising said suffixes and prefixes indicating the one or more first morphemes as implied further in para. 0188 conforming to any of first arrangement patterns, among morphemes included in a document), 
and learn the neural network by calculating a weighting matrix between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document (the system is further learned in at least para. 0198-0199, and 0201 by a calculated weight matrix, using at least a softmax function of para. 0201 which as cited in Applicant’s disclosure (emphasis added) “learn the neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns”, where the weights value when inputted as would be appreciated by one skill in the art to learn the network so as to obviously minimize said difference in dimension between said one or more second morphemes conforming to any of said connections or arrangement patterns);

output an embedding vector of the first morphemes that is obtained based on a weight of the learned neural network (para. 0193 and 0198 further teaches connections weights of at least said implied morphemes and output further in at least para. 0195 an encoded or embedding vector of the first suffixes, suffixes comprising the morphemes that is obtained based on a weight of the learned neural network).
     Bellegarda teaches the claimed invention except for specifically cite learn said neural network to minimize a difference between one or more second morphemes conforming to any of second arrangement patterns indicating arrangement of one or more words, among morphemes included in the document and each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      Gao teaches in at least para. 0051 calculating a similarity and weighting matrix and further employs a backpropagation scheme as also illustrated by Applicant’s s disclosure so as to adjust at least a weight value of at least para. 0051 to obviously learn the neural network to minimize said difference between one or more second 
     Bellegarda in view of Gao further teaches the hidden layers connections to the input layers specifically in Fig. 7 of Bellegarda which is synonymous with Fig. 6 of Applicant’s disclosure where Bellegarda teaches in para. 0192 the applications of multiple hidden layers connected to the input layers. However, Bellegarda in view of Gao are silent regarding specifically said each of the hidden layers being connected with the input layer without being connected with other hidden layers.
      O’Connor teaches in at least Fig. 5B and Col. 26, lines 13-20, and further lines 21-25 of Col. 24 the employing of a weight matrix in a learning neural network platform for associating individual connections of hidden layers to the input layer, said individual connections of each of said individual hidden layers being connected as understood in the art with the input layer obviously in a case without being connected with said other hidden layers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bellegarda in view of Gao, and further in view of O’Connor to include wherein said each of the hidden layers being connected with the input layer 


Claims 5, and 10 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Bellegarda in view of Gao, and further in view of O’Connor, and further in view of  (JP 4025181, previously cited), herein after Brown.

       Regarding claim 5 (according to claim 4), Bellegarda in view of Gao, and further in view of O’Connor are silent regarding wherein the first arrangement patterns and the second arrangement patterns are patterns each indicating arrangement of two or more morphemes sandwiching one or more other morphemes therebetween.  
    Brown teaches at least in the Abstract performing a similarity function to at least received document data including analyzed morphemes, the performed function further comprises calculating a degree of overlap or obviously sandwiching of analyzed morphemes where said similarity obviously entails arrangement patterns indicating arrangement of obviously two or more morphemes sandwiching or overlapping one or more other morphemes therebetween. It would have been 

     Regarding claim 10 (according to claim 1), Bellegarda further teaches wherein the first arrangement patterns indicates arrangement of one or more first words, and the second arrangement patterns indicates arrangement of one or more second words (at least Fig. 7 teaches the arrangements of words comprising said first arrangement patterns from the layer 710 to layers 750 or said second arrangement patterns from the layers 750 to layers 760 indicates arrangement of one or more second words one or more first words).
      However, Bellegarda in view of Gao, and further in view of O’Connor are silent regarding wherein said second arrangement patterns indicates arrangement of one or more second words that surround the first words.
      Brown teaches at least in the Abstract performing a similarity function to at least received document data including analyzed morphemes, the performed function further comprises calculating a degree of overlap or obviously sandwiching of analyzed morphemes in at least a second plurality of arrangements words, where said similarity obviously entails arrangement patterns indicating arrangement of obviously two or more morphemes or words sandwiching or 

Claims Standings
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts do not appear to teach claim 3 (according to claim 2), wherein in a case where the first morphemes and the second morphemes overlap at least partially, the one or more processors make the weight smaller in a case where the first morphemes and the second morphemes do not overlap.  

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/21/2022